Appeal by defendants from an order denying, without prejudice to a further application, their motion for a discovery and inspection, and from another order granting plaintiff’s motion for an examination before trial, insofar as the latter order allowed examination upon certain items, designated “ 8 ”, “ 9 ” and ”11”. Appeal from the order denying defendants’ motion for discovery and inspection dismissed, without costs. The order is not appealable. (Wei»*789rib v. American Binder Go., 270 App. Div. 914.) Order granting plaintiff’s motion for an examination before trial, insofar as appealed from, affirmed, with $10 costs and disbursements; the examination to proceed on five days’ notice. No opinion. Lewis, P. J., Carswell, Johnston, Adel and Aldrich, JJ., concur.